WALTERS, Judge (specially concurring). I agree with the result reached, but upon a different ground. Section 33-1-3, N.M.S.A.1978, recites the legislative purpose for establishing a “corrections division,” and the purpose is said to be to create a single, unified division within the criminal justice department to administer all laws and exercise all functions formerly administered and exercised by the penitentiary of New Mexico, the state board of probation and parole . . . , the New Mexico boy’s school, the girl’s welfare home and the juvenile probation services division of the administrative office of the courts. Mrs. Kelly, being a juvenile probation-parole officer, was a member of the unified division to whom legal custody of the minor had been committed. Thus, her petition was proper as one filed by a “person,” as statutorily defined, vested with legal custody who may move for modification or extension of a judgment granting protective supervision under § 32-l-38(E)(2), N.M.S. A.1978. I do not believe Ms. Kelly’s authority to petition is covered by § 32 — 1—8(A)(3), since that provision refers to submitting reports and recommendations to the court based upon pre disposition studies made by the probation officer. The instant petition was not a recommendation; nor did it precede the court’s disposition of the petition to revoke parole. I do not think § 32-1-8(A)(3) can be read as anything less than a complete and related series of duties falling upon the officer to be performed prior to disposition, not afterward.